—Judgment, Supreme Court, Suffolk County (Marquette L. Floyd, J.), entered November 13, 1991, dismissing the complaint at the close of evidence as a matter of law, unanimously affirmed, with costs.
The trial court correctly determined that plaintiffs had failed to establish a prima facie case (see, Hylick v Halweil, 112 AD2d 400), and that not only had defendants breached the purchase contract, but that the individual plaintiff was financially unable to proceed with the closing. Accordingly, the *202case was properly taken from the jury and decided in defendants’ favor as a matter of law pursuant to CPLR 4401. Concur — Murphy, P. J., Sullivan, Carro, Wallach and Asch, JJ.